DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-23, drawn to method/device for planning and organizing structures of a neural network in which components of neural network are modified and maneuvered based on data and resource dependency , classified in G06F 30/27.
II. Claims 24-42, drawn to method/device of using a neural network to infer information, classified in G01N 2201/1296.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related concept of neural network manipulation. 
The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case:
Claim 1-23, as stated, drawn to method/device for planning and organizing structures of a neural network. Specifically,  “the one or more circuit to cause two or more subsequent layers of a one or more neural network to be performed on separate computing resources from a precedent layer (….) based at least in part, on whether a same output of precedent layer is provided to both two or more subsequent layers.  
In Group I, the neural network is being modified.  The claimed processor performs active steps of modifying and manipulating components of said neural network.
Group II (Claims 24-42) are directly claiming method/device for using the neural network.
Claims 24-42 curiously include recitations of method of making (training neural network) despite the claims directly claiming product/method of using, which is completely irrelevant on how the neural network is trained. 
It is again accentuated that Group II is directed to product/method-of-using type of claim. In such claim construction, the claim of this type is only limited by structure and functions of how the neural network is specifically used to infer information. Therefore, in this case, patentable weight will be only given to limitations that describe how the neural network is used to infer information specifically, rather than how the neural network is made.
MPEP 2113 - "The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, since process in group II is simply to infer information using a neural network. Any neural network that can infer information would do. For example: an image analysis neural network to infer possible defects in images captured from a product, one of such is described in at least Memo et al. (US 2018/0322623).
Regardless of how specifically a neural network is modified/produced (Group I), the process of using the neural network as a tool to infer information (Group II) is an entirely different matter because the process should be describes how neural network is used specifically to infer information ( namely, what input is used, how input is processed, and how specifically the neural network is involved in processing the input to produce an inferred output) rather how neural network was produced, and as such the materially different designs, modes of operation, functions of the respective groups are different.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645